Exhibit 10.1 SUBLEASE AGREEMENT THIS SUBLEASE AGREEMENT (“ Sublease ”) is entered into this26th day of January, 2017, by and between Ingredion Incorporated, a Delaware corporation (“ Sublandlord ”) and Viveve Medical, Inc., a Delaware corporation (“ Subtenant ”). RECITALS A.Sublandlord is the tenant of the premises commonly known and described as 345 Inverness Drive South, Building B, Suite 200, Englewood, Colorado 80112 (the “ Premises ”), pursuant to a Lease of Space dated March 5, 2014, by and between Hines REIT 345 Inverness Drive, LLC, a Delaware limited liability company as landlord and Penford Corporation, a Washington corporation, as tenant, as such Lease of Space was assumed by Sublandlord pursuant to an Assumption of Lease With Landlord Consent dated December 3, 2015 (collectively, the “ Master Lease ”). A complete copy of the Master Lease is attached hereto as Exhibit A . Capitalized terms used herein which are not defined herein shall have the meanings ascribed to them in the Master Lease. B.The current owner of the Premises is Inverness LL, LLC, a Delaware limited liability company (“ Master Landlord ”). C.Subtenant wishes to sublease a portion of the Premises from Sublandlord, and Sublandlord is willing to sublease said portion of the Premises to Subtenant upon the terms and conditions contained herein. COVENANTS AND AGREEMENTS In consideration of the premises contained herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.
